Case 1:18-cv-09316-NRB Documenti19 Filed 04/03/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ne ee xX
Andrew Prokos
Plaintiff, 18 -Civ.-9316 (NRB)
Vv. DEFAULT JUDGMENT
SGE CAPITAL, LLC, a New York limited liability company,
And DOES 1 through 10,
Defendants.
ee xX

This action having been commenced on October 12, 2018 by the filing of the
Summons and Complaint, and a copy of the Summons and Complaint having been personally
served on the defendant, SGE Capital, LLC, on November 7, 2018
by service on the New York Secretary of State, defendant SGE Capital, LLC having no
registered agent for service of process in New York, and a proof of service havingbeen filed on
November 9, 2018 and the defendant not having answered the Complaint, and the time for
answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment
against defendant in the liquidated amount of $ $6500, with interest from the date of
judgment at the federal statutory rate, plus costs and disbursements in the action in the amount

of $460.00, and attorney’s fees of this action in the amount of $4,714.50 amounting in all to

$35,174.50.

Dated: New York, New York
ceeettans, 2a) ?
i uch Ants

US.D.J.

   

This document was entered on the docket
on

SDNY Web 5/99

 
